       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carl Durham,                                    No. CV-19-00238-PHX-DLR
10                  Plaintiff,                       ORDER
11   v.
12   MTC Financial Incorporated, et al.,
13                  Defendants.
14
15
16         On January 17, 2020, the Court denied Plaintiff’s motion for summary judgment

17   and granted Defendant’s motion for summary judgment. (Doc. 74.) Days later, Plaintiff
18   produced newly discovered evidence—namely, the April 12, 2011 letter (“Settlement

19   Agreement”)—which the Court determined justified reconsideration of the summary

20   judgment order. (Doc. 83.) The parties have submitted supplemental summary judgment
21   briefs addressing the newly discovered evidence. (Docs. 84, 85.) On reconsideration, the
22   Court again denies Plaintiff’s motion for summary judgment (Doc. 43) and grants

23   Defendant’s motion for summary judgment (Doc. 64).

24   I. Background

25         On April 11, 2007, Plaintiff borrowed $182,000 (“the Loan”) from National City

26   Bank. (Doc. 19 at 2, 10.) Repayment of the Loan was evidenced by a promissory note
27   (“the Note”) and secured by a second mortgage on Plaintiff’s home located at 17251 61st
28   Ave, Glendale, Arizona (“the Property”) in the form of a deed of trust (“the DOT”)
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 2 of 9



 1   identifying Consumer Loan Services as the Trustee. (Id.) Per the terms of the Note, if
 2   Plaintiff did not make timely payments on the Loan, the DOT authorized the designated
 3   trustee, on the lender’s behalf, to sell Plaintiff’s home to satisfy the unpaid balance. On
 4   August 12, 2010, National City Bank assigned the DOT to Dreambuilder Investments, LLC
 5   (“Dreambuilder”) (Id. at 17), which contracted with BSI Financial Services (“BSI”) to
 6   administer and service the account.
 7          Plaintiff fell behind on the Loan’s payments in late 2010. (Id. at 2.) Plaintiff alleges
 8   that he called BSI in 2011 and was referred to the loss mitigation department, at which
 9   point he spoke to an unnamed representative. (Doc. 64 at 63.) He contends that he
10   explained his home was worth less than his first mortgage balance due to the 2008 housing
11   crisis, that he could not afford to continue to pay both his first and second mortgage
12   payments, and that he intended to file for bankruptcy. (Id.) Allegedly, after negotiating
13   with the representative, he promised to instead settle the second mortgage balance for
14   $30,000 in exchange for the immediate release of the lien, to which the representative orally
15   agreed. (Id. at 64.)
16           As evidenced by the newly discovered Settlement Agreement, BSI, through its
17   representative Barbara Carter, sent Plaintiff a letter on April 12, 2011, which reads, in
18   relevant part: “Dreambuilder Investments will accept a payoff in the amount of $30,000.00
19   (payable in installments) to satisfy this lien in full.      Said lien to be released upon
20   acceptance. This offer will expire 04-30-2011.” (Id. at 11.) Plaintiff asserts he signed and
21   returned the Settlement Agreement to BSI. BSI then prepared a separate Contingent
22   Compromise Settlement Agreement (the “Contingent Compromise”), which Plaintiff
23   signed on April 14, 2011. (Doc. 1-3 at 19-22.) The Contingent Compromise states, in
24   relevant part,
25                    [The] lien was released pursuant to the acceptance of a
                      settlement on the Subject Property, the terms of which were
26                    memorialized in a settlement letter agreement . . . dated April
                      12, 2011. Pursuant to the terms of the Settlement Agreement,
27                    Borrower still owes the amount outstanding under the terms of
                      the Note, which . . . is $196,122.93 . . .
28
                      Borrower agrees to pay the sum of $10,000.00, in one lump

                                                   -2-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 3 of 9



 1                 sum, to be received by Servicer . . . no later than 3 p.m. on May
                   13, 2011[.]
 2
                   Borrower(s) agrees to pay $20,000.00 of the current unpaid
 3                 principal balance, plus interest thereon at a rate of Zero % per
                   annum, over a term of 24 months. Borrower(s) will pay said
 4                 sum by remitting a principal and interest installment payment
                   each month in the amount of $200.00. The first installment
 5                 must be received by Servicer no later than . . . June 1, 2011.
                   Borrower(s) will continue to pay these payments on the same
 6                 date of each month until all the principal and interest (and any
                   other charges owed pursuant to this Agreement) are paid in
 7                 full. If on May 1, 2013 any sums due hereunder are still
                   outstanding, those sums must be paid in full on that date . . .
 8
                   Contingent on the Borrower(s) timely payment of all sums
 9                 [Lender] agrees to compromise the amount due on the note . .
                   . and accept the sum paid . . . as sufficient to discharge the
10                 obligation represented by the Deed of Trust . . .
11                 Any failure by Borrower(s) to timely make a payment required
                   hereunder shall result in termination of this Agreement . . . If
12                 this Agreement is terminated, [Lender] shall be entitled to
                   pursue its remedies . . . as if this Agreement had never existed
13                 ...
14
     (Doc. 1-3 at 19-22.) Pursuant to the Contingent Compromise, Plaintiff submitted a $10,000
15
     payment to BSI on April 21, 2011. (Id. at 24.) Thereafter, Plaintiff submitted an additional
16
     $200 payment, but ceased making payments pursuant to the Contingent Compromise
17
     thereafter. (Doc. 64 at 80.)
18
            On November 7, 2011, Plaintiff filed for Chapter 7 bankruptcy, which was
19
     discharged on March 19, 2012. (Doc. 1-3 at 26-28.) On August 20, 2015, Dreambuilder
20
     assigned the DOT to Trinity. (Doc. 19 at 35.) In December 2017, Plaintiff began the
21
     process of refinancing the first mortgage on his home and contacted Trinity for
22
     information. At this time, Plaintiff believed that his home’s second mortgage had been
23
     satisfied—the DOT having been released by the Settlement Agreement,1 and the unsecured
24
     obligation to repay the Loan having been discharged through bankruptcy. On January 5,
25
     2018, Trinity informed Plaintiff via letter that the outstanding amount on Plaintiff’s loan
26
     was $28,655. (Id. at 38.) On May 31, 2018, Plaintiff received a Settlement Termination
27
28          1
             The parties were unable to uncover a document releasing the DOT during
     discovery.

                                                 -3-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 4 of 9



 1   Letter from Trinity, which explained that the Settlement Agreement dated April 12, 2011
 2   had terminated and terms were reverted to the original Note and DOT due to Plaintiff’s
 3   default on the agreement by failing to make a $200 payment by July 1, 2011. (Id. at 40.)
 4   On September 7, 2018, Plaintiff received a Notice of Demand and Intent to Foreclose from
 5   Trinity. (Id. at 46.) Plaintiff disputed the foreclosure. (Id. at 51.) On October 12, 2018,
 6   Plaintiff received a payoff balance of $240,431.99 from Trinity, and three days later
 7   received a Notice of Trustee’s sale, which scheduled an auction of the Property for January
 8   16, 2019. (Id. at 53, 57.)
 9          Plaintiff filed a complaint in Maricopa County Superior Court on December 28,
10   2018, which was removed to this Court on January 11, 2019. (Doc. 1-3.) The complaint
11   brings three claims. First, Plaintiff claims that Defendant failed to release the DOT
12   pursuant to the Settlement Agreement in violation of A.R.S. § 33-707(A). Second, Plaintiff
13   asserts that Defendant may not recover the unpaid debt because it is barred from doing so
14   by the statute of limitations. Third, Plaintiff claims that Defendant is attempting to collect
15   a debt that was discharged in bankruptcy in violation of 11 U.S.C. § 524. On January 15,
16   2019, the Court granted Plaintiff’s request for a temporary restraining order, enjoining the
17   January 16, 2019 trustee’s sale of his home. (Docs. 17, 21.) On March 28, 2019, Plaintiff
18   filed a summary judgment motion, and Trinity filed a summary judgment motion on June
19   28, 2019. On January 17, 2020, the Court issued an order denying Plaintiff’s motion for
20   summary judgment and granting Defendant’s motion for summary judgment. (Doc. 74.)
21   Plaintiff filed a motion to reconsider based on the discovery of the Settlement Agreement,
22   which the Court granted. (Doc. 83.) The parties filed supplemental briefing addressing
23   the newly discovered evidence. (Docs. 84, 85.) The parties’ cross motions for summary
24   judgment are now ripe.
25   II. Legal Standard
26          When parties submit cross-motions for summary judgment, the Court must consider
27   each motion on its own merits. Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two,
28   249 F. 3d 1132, 1136 (9th Cir. 2001). Summary judgment is appropriate when there is no


                                                 -4-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 5 of 9



 1   genuine dispute as to any material fact and, viewing those facts in a light most favorable to
 2   the nonmoving party, the movant is entitled to judgment as a matter of law. Fed. R. Civ.
 3   P. 56(a). A fact is material if it might affect the outcome of the case, and a dispute is
 4   genuine if a reasonable jury could find for the nonmoving party based on the competing
 5   evidence. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Villiarimo v. Aloha
 6   Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002). Summary judgment may also be
 7   entered “against a party who fails to make a showing sufficient to establish the existence
 8   of an element essential to that party’s case, and on which that party will bear the burden of
 9   proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
10          The party seeking summary judgment “bears the initial responsibility of informing
11   the district court of the basis for its motion, and identifying those portions of [the record]
12   which it believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.
13   The burden then shifts to the non-movant to establish the existence of a genuine and
14   material factual dispute. Id. at 324. The non-movant “must do more than simply show that
15   there is some metaphysical doubt as to the material facts[,]” and instead “come forward
16   with specific facts showing that there is a genuine issue for trial.” Matsushita Elec. Indus.
17   Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation and citation
18   omitted). Even where there are some factual issues raised, summary judgment is
19   appropriate if the totality of the undisputed facts is such that reasonable minds could not
20   differ on the resolution of the factual question. Chesney v. United States, 632 F. Supp. 867,
21   869 (D. Ariz. 1985).
22   III. Discussion
23          The validity of the DOT is the central issue underlying all three of Plaintiff’s claims.
24   Indeed, it is undisputed that Plaintiff’s personal liability on the Loan was discharged in
25   bankruptcy, and Trinity does not seek to impose personal liability for the Loan on Plaintiff.
26   However, Plaintiff’s bankruptcy discharge specified, “a creditor may have a right to
27   enforce a valid lien, such as a mortgage or security interest, against the debtor’s property
28   after the bankruptcy.” (Doc. 63 at 160.) This means Trinity may enforce its security


                                                  -5-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 6 of 9



 1   interest in the Property, assuming the DOT is valid.
 2           Preliminarily, no reasonable juror could conclude that the DOT actually was
 3   released. The public record is devoid of any record releasing the DOT. BSI did not object
 4   to Plaintiff’s bankruptcy discharge, suggesting that BSI believed its interest remained
 5   secured. The unauthenticated credit reports from Transunion and Experian relied on by
 6   Plaintiff to suggest the DOT was released, which characterize the debt as unsecured,
 7   contain obvious internal inaccuracies2 that render them unreliable. Plaintiff listed the Loan
 8   as a secured debt in his bankruptcy schedules and stated his intention to reaffirm the debt.
 9   (Doc. 64 at 151, 153.) Further, Plaintiff’s testimony does not suggest that the DOT was
10   released. (Doc. 64 at 46.) To the contrary, as discussed more below, Plaintiff asserts that,
11   despite the language in the Contingent Compromise, BSI failed to release the DOT. (Doc.
12   69 at 5.)
13          Plaintiff instead argues that the DOT is no longer enforceable for two reasons,
14   reflected in counts one and two of his complaint: (1) the DOT is invalid because § 33-
15   707(A) required BSI to release it upon Plaintiff’s acceptance of the Settlement Agreement,
16   and (2) the DOT is no longer enforceable because the statute of limitations on the
17   underlying debt has run. Neither argument is persuasive.
18          Taking count two’s statute of limitations argument first, it is undisputed that
19   Plaintiff ceased making payments under the Contingent Compromise before paying the full
20   $30,000 owed. As a result, the Contingent Compromise terminated, and the parties
21   reverted to the terms under the Loan. (Doc. 1-3 at 19-22.) The Loan has a final maturity
22   date of April 11, 2037, meaning installment payments under the Loan continue to mature
23   and go unpaid each month, which restarts the six-year statute of limitations upon each non-
24   payment. Wheel Estate Corp. v. Webb, 679 P.2d 529, 531 (Ariz. Ct. App. 1983) (“[T]he
25   failure of Webb to pay each installment would arguably be a series of breaches, each giving
26   rise to a separate cause of action.”). As a result, Trinity’s October 15, 2019 Notice of
27   Trustee’s Sale was recorded well within the statute of limitations period.
28          2
              For example, each report classifies the debt is “current” or “never late,” which is
     patently erroneous.

                                                 -6-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 7 of 9



 1          Moving on to count one’s statutory argument, § 33-707(A) did not require BSI to
 2   release the DOT following Plaintiff’s acceptance of the Settlement Agreement. Section
 3   33-707(A), in relevant part, states,
 4                 If a mortgagee . . . receives an amount less than full satisfaction
                   of a mortgage or deed of trust, but has agreed in writing to
 5                 release the mortgage or deed of trust, the mortgagee . . . shall
                   acknowledge release of the mortgage or deed of trust by
 6                 delivering to the person making payment of the agreed amount.
                   . . or by recording a sufficient release of the mortgage or release
 7                 and reconveyance of the deed of trust.
 8
     This section essentially addresses a mortgagee’s obligation to release a lien after entering
 9
     into an accord and satisfaction regarding the underlying debt. Here, the undisputed
10
     evidence shows that BSI had agreed to compromise the underlying debt upon receipt of
11
     $30,000, payable in installments. It also is undisputed that Plaintiff failed to remit the full
12
     $30,000. Because BSI did not receive the lesser amount it had agreed to accept in full
13
     satisfaction of the mortgage, § 33-707(A) did not require it to release of the DOT.
14
            Focusing solely on the dispositive motions briefing, one easily could forget that
15
     count one is a statutory claim. This is so because the parties largely brief this count as if it
16
     were a breach of contract claim, with the relevant contract being the Settlement Agreement.
17
     Under this theory, Plaintiff argues that BSI offered to immediately release the DOT in
18
     exchange for Plaintiff’s agreeing to settle the Loan for $30,000, but not actually paying
19
     that amount. BSI then breached by failing to do so after Plaintiff accepted the Settlement
20
     Agreement—by signing and agreeing to make the payoff—even though Plaintiff
21
     indisputably did not perform his obligation to make the payoff. Viewed this way, Plaintiff
22
     does not seek a statutory remedy; he seeks specific performance. Trinity responds not by
23
     addressing the language of § 33-707(A), but by arguing, inter alia, that construing the
24
     Settlement Agreement in the way Plaintiff advocates would render it unenforceable for
25
     lack of consideration. The Court agrees.
26
            As explained in its January 17, 2020 order, “[r]estructuring a preexisting financial
27
     agreement in a manner that provides all of the benefit to one party and all of the detriment
28
     to the other is not a valid contract.” Wassef v. JPMorgan Chase Bank, N.A., No. CV-12-

                                                  -7-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 8 of 9



 1   02480-PHX-DGC, 2013 WL 2896853, at *2 (D. Ariz. June 13, 2013).                   Under the
 2   Settlement Agreement as interpreted by Plaintiff, Trinity provides all the benefits, agreeing
 3   to release the DOT. In exchange, Plaintiff simply agrees to enter an agreement to reduce
 4   the amount due under his preexisting Loan but does not necessarily agree to perform those
 5   reduced payment obligations. Such an agreement gives all the benefit to Plaintiff and all
 6   the detriment to Trinity, and therefore lacks legally adequate consideration.3
 7   Consequently, even if the Court were to construe count one as a breach of contract claim,
 8   rather than a statutory claim, summary judgement for Trinity remains appropriate.
 9          Perhaps recognizing these defects, for the first time in his motion for reconsideration
10   Plaintiff attempts to add claims for promissory estoppel and breach of the covenant of good
11   faith and fair dealing. (Doc. 77.) But Plaintiff has never moved to amend to add these
12   claims, despite obtaining counsel over one year ago. Plaintiff makes no argument in
13   support of allowing amendment at this late stage, which potentially could prejudice Trinity
14   by requiring yet another round of discovery and briefing. Accordingly, the Court declines
15   to consider these improperly raised claims. Intercontinental Travel Marketing, Inc.v.
16
            3
              Plaintiff asserts that the Settlement Agreement was supported by adequate
17   consideration because, in agreeing to settle the Loan, he forwent bankruptcy. However,
     the summary judgment record does not support that Plaintiff promised to not file
18   bankruptcy in exchange for release of the DOT. The only record evidence Plaintiff cites
     for the suggestion makes no mention of bankruptcy and actually cuts against Plaintiff’s
19   theory:
20                 I contacted [BSI] to discuss the settlement of my second
                   mortgage balance . . . I generally explained to the BSI
21                 representative(s) that my home was worth less than my first
                   mortgage balance due to the real estate market crash, and I
22                 could not afford to continue to pay both my first and second
                   mortgage payments. I offered to settle the second mortgage
23                 balance in full for $30,000 and the immediate[] release of the
                   second mortgage lien.        In support of my settlement
24                 negotiations, I explained that [BSI] was for the most part,
                   already in an unsecured position due to the substantially lower
25                 value of my home. I further explained that if [BSI] were to
                   foreclose on my home, the sale proceeds would not be
26                 sufficient to pay off my first mortgage balance let alone the
                   second mortgage with [BSI.]”
27
     (Doc. 63 at 65-66 (emphasis added).) Moreover, even if there were evidence to support
28   Plaintiff’s consideration theory, Plaintiff filed for bankruptcy less than one year later,
     meaning he did not uphold his end of this alleged bargain.

                                                 -8-
       Case 2:19-cv-00238-DLR Document 86 Filed 06/11/20 Page 9 of 9



 1   FDIC, 45 F.3d 1278, 1286 (9th Cir. 1994).
 2          IT IS ORDERED that Plaintiff’s motion for summary judgment (Docs. 43, 84) is
 3   DENIED and Trinity’s motion for summary judgment (Doc. 64) is GRANTED. The
 4   Clerk shall enter judgment in favor of Trinity on all claims and terminate this case.
 5          Dated this 10th day of June, 2020.
 6
 7
 8
 9
                                                   Douglas L. Rayes
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
